                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

 DANIEL CASTLEBERRY, also known as              )
 DANIEL ERIC COBBLE,1                           )        Case No. 1:19-CV-89
                                                )
           Plaintiff,                           )        Judge Travis R. McDonough
                                                )
 v.                                             )        Magistrate Judge Susan K. Lee
                                                )
 11TH CIRCUIT U.S. APPEAL JUDGES,               )
 U.S. APPEALS 11TH CIRCUIT COURT                )
 CLERK, U.S. DISTRICT COURTS                    )
 MIDDLE GA JUDGES, U.S. DISTRICT                )
 COURTS MIDDLE GA CLERKS, U.S.                  )
 DISTRICT COURTS NORTH GA                       )
 JUDGES, and U.S. DISTRICT COURTS               )
 NORTH GA CLERKS,                               )
                                                )
           Defendants.                          )


                                 MEMORANDUM OPINION


       The Court is in receipt of a pro se state prisoner’s civil rights complaint under 42 U.S.C.

§ 1983 [Doc. 1] and a motion for leave to proceed in forma pauperis [Doc. 6]. Section 1915(g)

of the Prison Litigation Reform Act of 1996 (“PLRA”) provides as follows:

       In no event shall a prisoner bring a civil action [in forma pauperis] . . . if the
       prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
       facility, brought an action . . . that was dismissed on the grounds that it is
       frivolous, malicious, or fails to state a claim upon which relief may be granted,
       unless the prisoner is under imminent danger of serious physical injury.




       1
          The Court has previously found that Plaintiff is also known as Daniel Eric Cobble and is
a well-known frequent filer of lawsuits in Georgia whose complaints are subject to the three-strikes
rule set forth in 28 U.S.C. § 1915(g). Castleberry v. United States Government, Civil Case No.
1:18-CV-171 (E.D. Tenn. Jan. 2, 2019) [Doc. 36 p. 1].             Accordingly, the Clerk will be
DIRECTED to update the Court’s docket to reflect this.
28 U.S.C. § 1915(g). Prior to filing his complaint in this case, Plaintiff had filed more than three

civil-rights actions while incarcerated that were dismissed for failure to state a claim. See

Cobble v. U.S. Government, No. 1-18-CV-92 (M.D. Georgia May 31, 2018) (dismissing

complaint under 28 U.S.C. 1915(g) and listing numerous cases Daniel Eric Cobble filed as a

prisoner that were dismissed as frivolous or for failure to state a claim).

       The Court cannot construe anything in Plaintiff’s complaint [Doc. 1]2 to suggest that

Plaintiff was in imminent danger at the time he filed this lawsuit. Accordingly:

       (1) The Clerk will be ORDERED to update the Court’s docket to reflect that Daniel
           Castleberry is also known as Daniel Eric Cobble;

       (2) Plaintiff must prepay the entire $400.00 filing fee to proceed in this action;

       (3) Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 8] will be DENIED;

       (4) Plaintiff’s complaint will be DISMISSED without prejudice to Plaintiff filing a fee-
           paid § 1983 complaint pursuant to the three-strike rule of 28 U.S.C. § 1915(g); and

       (5) The Court CERTIFIES that any appeal from this action would not be taken in good
           faith and would be totally frivolous.

       AN APPROPRIATE ORDER WILL ENTER.

       ENTER:

                                               /s/ Travis R. McDonough
                                               TRAVIS R. MCDONOUGH
                                               UNITED STATES DISTRICT JUDGE




       2
         This filing is almost completely illegible and/or nonsensical. To the extent the Court can
read Plaintiff’s writing, however, the Court finds that Plaintiff has not alleged that he was in
imminent danger at the time he filed his complaint, but rather asserts claim(s) relating to a name
change.

                                                  2
